Appellant, E. M. Salcido, appeals from a judgment of the El Paso County Court at Law for $276.57 entered against him and in favor of appellee. The suit was upon promissory notes. Appellant, as defendant, pleaded that there was no consideration for said notes in that they were made for the accommodation of Ricardo Moreno, an employee of plaintiff, for past due indebtedness claimed by plaintiff and an assignor of plaintiff. By supplemental petition plaintiff pleaded that he had in good faith a claim against Moreno, who was under bond with the Maryland Surety Company; that in consideration of said notes plaintiff refrained from filing a claim on said indemnity bond, thereby changing his position. The effect of plaintiff's pleading and evidence was that the notes were given at the request of Moreno to satisfy plaintiff's alleged claim against Moreno and that the claim had been urged in good faith. The Court filed findings of fact favorable to him upon the issues made by the pleadings. There was evidence to support these findings. We find no reversible error. It was not necessary that the consideration flow to Salcido directly. Apparently, plaintiff did refrain from giving notice to the Surety Company and filing the claim required by the terms of the bond and did retain Moreno in his employ for a considerable length of time and until plaintiff became dissatisfied with him on account of another transaction,
The judgment of the trial court is affirmed.